Citation Nr: 0905545	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-38 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam 
in October 1970.

2.  The Veteran developed prostate cancer following his 
discharge from service.


CONCLUSION OF LAW

It is presumed that the Veteran's prostate cancer was 
incurred as a result of his exposure to herbicides in the 
Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
service, service connection may be granted for prostate 
cancer on a presumptive basis if it is manifested to a 
compensable degree anytime after service.  38 U.S.C.A. § 
1116;
38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that entitlement to service connection 
for prostate cancer is in order on a presumptive basis 
because he stayed overnight on land in the Republic of 
Vietnam while being transferred by airplane from his duty 
station onboard the U.S.S. Shangra La en route to the 
Philippines.  


The medical evidence shows that the Veteran developed 
prostate cancer following his discharge from service and that 
it was manifested to a compensable degree.  

The essential question in this case is whether the Veteran 
had the required service in the Republic of Vietnam to 
qualify for presumptive service connection.  The Board notes 
that the Federal Circuit Court has recently held that 
38 C.F.R. § 3.307(a)(6)(iii) requires a service member's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption.  Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

Service records show that the Veteran received the Vietnam 
Service Medal and the Vietnam Campaign Medal.  Service 
personnel records also show that while the Veteran was 
assigned to the U.S.S. Shangra La, he took leave from October 
29, 1970, to December 16, 1970.  Service records and internet 
records submitted by the Veteran show that the U.S.S. Shangra 
La operated in the contiguous waters off of Vietnam during 
the same period, and on one occasion this ship entered the 
Harbor of Da Nang for resupply.  

The Veteran has stated that he was taken by plane in October 
1970 from his aircraft carrier to Da Nang, in the Republic of 
Vietnam, to overnight in transient barracks before leaving 
for the Philippines the following day.  He has submitted a 
statement from R.R., which indicates that during the latter 
period of the Vietnam Conflict, many planes of the type the 
Veteran identified as his transport plane, would have flown 
from the carrier's presumed location at Yankee Station to Da 
Nang, before flying to the Philippines.  

The Veteran has also submitted a statement from his former 
superior, A.D., stating that he escorted the Veteran on the 
deck of the U.S.S. Shangra La to a plane bound for Da Nang.  
A statement from A.M., a person who also served with the 
Veteran aboard the U.S.S. Shangra La, essentially indicates 
that he recalls A. D. informing him that the plane the 
Veteran boarded in October 1970 was bound for Da Nang.  

Although service personnel records do not confirm that the 
Veteran ever served in or visited Da Nang, they do show that 
he went on leave at the time identified by the Veteran.  The 
Board has found the Veteran to be credible.  Moreover, he has 
submitted corroborating evidence of his service in Da Nang 
from persons who served with him on the U.S.S. Shangra La.  
Accordingly, the Board finds that the Veteran did have 
qualifying service in the Republic of Vietnam and is, 
therefore, entitled to service connection for prostate caner.  


ORDER

Entitlement to service connection for prostate cancer is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


